
	

114 HR 5255 IH: To amend the Federal Trade Commission Act to permit the Federal Trade Commission to enforce such Act against certain tax-exempt organizations.
U.S. House of Representatives
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5255
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2016
			Mr. Rush introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Federal Trade Commission Act to permit the Federal Trade Commission to enforce such
			 Act against certain tax-exempt organizations.
	
	
 1.Authority of Federal Trade Commission over certain tax-exempt organizationsSection 4 of the Federal Trade Commission Act (15 U.S.C. 44) is amended, in the undesignated paragraph relating to the definition of the term Corporation—
 (1)by striking , and any and inserting , any; and (2)by inserting before the period at the end the following: , and any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code.
			
